Mr. Justice McINTYRE,
concurring in the result.
I concur in the result reached in this case, but I cannot agree there has been any showing of a lack of reasonable cause for the appeal.
Section 27-104, W.S.1957, C.1967, clearly requires a workman, when an accident occurs causing injury, to make a report of the occurrence and general nature of the injury to the employer within 24 hours. Although we have construed the term “injury” to mean “compensable injury,” we have not and we cannot delineate the precise time when an injury becomes a com-pensable injury. This leaves the employer between the devil and the deep blue sea when it comes to determining when the employee should have known when he had a compensable injury. That is especially true in this case, since the employee had suffered great pain and had even gone to bed with the injury.
The question of when there is knowledge of a compensable injury seems to be exclusively in the mind of the employee. This could lead to abuse if we were to start telling employers, in effect, that they could not question the employee’s fixing of the time when he knew or should have known that he had a compensable injury. The employer should be free in every case to question when a compensable injury has occurred. That was done in this case, and we cannot say the appeal from the trial court’s decision is without reasonable cause.